Citation Nr: 1635390	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  07-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg above-the-knee amputation, to include as secondary to internal scarring of the chest.

2.  Entitlement to service connection for a chest scar, to include internal scarring, to include as secondary to vein bypass surgery of the left leg.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and issued by the RO in Detroit, Michigan.  

In November 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a decision dated in March 2009, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court granted a Joint Motion for Remand (JMR) submitted by the parties to the litigation.  The matters were remanded by the Board in September 2010 and July 2015.  

In July 2016, the Board received a VA Form 21-22 appointing The American Legion as the Veteran's representative.  This VA Form 21-22 is untimely for the Board's purposes because it was received more than ninety days after the October 2015 letter notifying the Veteran that his claim had been returned to the Board.  38 C.F.R. § 20.1304(b).  As good cause for the delay has not been shown, the Board does not recognize the untimely request for change in representation.  The Board continues to acknowledge James G. Fausone as the Veteran's representative in this matter, and refers the Veteran's request for change of representation to the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(b)(i).


The issues of entitlement to special monthly compensation for aid and attendance, entitlement to special monthly compensation for loss of use of both legs, entitlement to service connection for hearing loss, entitlement to service connection for CAD, and entitlement to service connection for anxiety-depressive disorder have been raised by the record in a July 2016 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   The Board also refers the Veteran's July 2016 request for change of representation in accordance with 38 C.F.R. § 20.1304(b)(i).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2016 statement, the Veteran's representative argued that the Veteran had not been given a VA examination as to chest scars and whether any such scars, including internal scarring, might be due to in-service injury.  The Board, recognizing that a claim for chest scar is on appeal, finds that the Veteran's representative has thus argued that the chest scar claim is not solely secondary to the leg amputation claim, but is directly service connected.  As such, although the Board sincerely regrets the additional delay, additional remand is appropriate.  The Board also recognizes that as the Veteran contends the amputation is a result of scarring, it would not be appropriate to decide the amputation claim while a claim of entitlement to service connection for a chest scar is pending.  Harris v.  Derwinski, 1 Vet. App. 180, 183 (1991).  Upon remand, a scars examination should be conducted.  
 
The claims folder should also be updated to include VA treatment records compiled since March 9, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Ann Arbor Healthcare System and all associated outpatient clinics dated from March 9, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a scars examination with an appropriate VA examiner.  After reviewing the claims file and performing any necessary tests, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any chest scarring, including internal scarring, that is caused by or otherwise related to service, to include an in-service car accident.

If the examiner finds that there is scarring related to service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left leg amputation is caused or aggravated by that scarring.  The examiner is advised that the Veteran contends that internal scar tissue restricted the Veteran's blood flow to the lower extremities such that amputation of the left leg was necessary.

Any opinion offered must be supported by a complete rational.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







